DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status
This office action is in response to the remarks and amendments filed on 12/30/2021.
	Claims 1-32 remain pending for consideration on the merits.

Response to Amendment
The objections to the abstract, the specification, and the claims has been withdrawn in light of the amendments filed. 
	The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in light of the amendments filed. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control system” in claims 1 and 19; and 
“a (second) thermal system(s)” in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
the “control system” appears to correspond to a controller 124 or an electronic controller, such as a processor with various control modules, a memory, etc.…(para. [0055]) and may be configured to cooperatively control operation of the compressor 118 and the heat source 120 (para. [0056]); and 
 the “thermal system” corresponds to a heat source 120 (para. [0054]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 12-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rockenfeller et al. (US 2018/0252453 A1), hereinafter Rockenfeller in view of Alston (WO 2010/129801 A1). 

Regarding claim 1, Rockenfeller teaches a thermal sorption system comprising:
a sorber (110, fig. 3) comprising solid complex compounds (para. [0020]);
a first thermal system (136, fig. 3) in thermal communication with the solid complex compounds (see at least para. [0045]);
an evaporator (128, fig. 3) in thermal communication a thermal load (130, fig. 3; para. [0043]);
a condenser (119, fig. 3; Note: the condenser 119 in fig. 3 appears to be misidentified with a reference number 118 which is a controller 118 in paras. [0047]-[0049]) in fluid communication with the sorber (110, fig. 3) and the evaporator (128, fig. 3);
a compressor (i.e. pump 134, 152, fig. 3) in fluid communication with the sorber (110, fig. 3), the evaporator (128, fig. 3), and the condenser (119, fig. 3), and configured to adjust a pressure of a sorber gas (para. [0063]; wherein the control system controls the variable speed operation of various pumps based on the temperature of the thermal load, thereby allowing pumps to adjust the pressure);
a control system (118, fig. 3; para. [0047]) configured to operate the compressor (i.e. pump 134, 152, fig. 3) and first thermal system to control a rate of absorption of the sorber gas onto, and a rate of desorption of the sorber gas from, the solid complex compound (para. [0033]).

In the alternative, Rockenfeller teaches the claimed invention as discussed above except the compressor being in fluid communication with the condenser and the evaporator. 
	Alston teaches that it is known to provide a compressor (i.e. booster compressor 220, fig. 5) in fluid communication with a condenser (214, fig. 5) and an evaporator (212, fig. 5) to increase the operating temperature of the condenser, thereby reducing the condenser size, weight and cost (para. [0055]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal sorption system of Rockenfeller by providing a compressor (i.e. boost compressor) in place of the pump(s), wherein the compressor is in fluid communication with the condenser and the evaporator as taught by Alston, in order to selectively increase the operating temperature, thereby reducing the condenser size, weight and cost.

Regarding claim 2, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the control system (118, fig 3; para. [0047]) is further configured to operate the compressor (134, 152, fig. 3) to adjust the pressure of the sorber gas 
(i) between the evaporator (128, fig. 3) and the sorber (110, fig. 3), 
(ii) between the condenser (119, fig. 3) and the sorber (110, fig. 3), or 
(iii) both between the evaporator (128, fig. 3) and the sorber (110, fig. 3) and between the condenser (119, fig. 3) and the sorber (110, fig. 3; paras. [0047], [0057]; wherein the control system 118 control to recirculate pressurize ammonia gas to recirculated to the sorber).

Regarding claim 3, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the compressor (134, 153, fig. 3) to increase a differential pressure (paras. [0036]-[0037]) of the sorber to accelerate the rates of absorption and desorption of the sorber gas (paras. [0015], [0063]).

Regarding claim 4, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the compressor (134, 1562, fig. 3) to decrease the pressure of the sorber gas in the sorber (110, fig. 3) during desorption to reduce a desorbing temperature required for desorption at a desired desorption rate (paras. [0015], [0063]).

Regarding claim 5, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the compressor (134, 152, fig. 3) to enhance the rate of absorption by increasing the pressure of the sorber gas (para. [0033]). 
Rockenfeller as modified does not explicitly disclose the pressure of the sorbent gas is between 0.5 bar and 15 bar above an existing pressure. 
However, Rockenfeller acknowledges that higher differential pressure (i.e. above an existing pressure) yield much higher rates (paras. [0035]-[0036], figs. 1-2; wherein the sorber gas with two different absorbent, CoCl2 and SrCl2, at different pressures are experimented), it is observed that increasing the pressure of the sorber gas to increase the absorption rate is a result effect variable. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal sorption system of Rockenfeller as modified to increase the pressure of the sorber gas between 0.5 bar and 15 bar above an existing pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the compressor to enhance the rate of desorption by increasing the pressure of the sorber gas (para. [0033]). 
Rockenfeller as modified does not explicitly disclose the pressure of the sorber gas is between 1 bar and 25 bar above an existing pressure.  
However, Rockenfeller acknowledges that higher differential pressure (i.e. above an existing pressure) yield much higher rates (paras. [0035]-[0036], figs. 1-2; wherein the sorber gas with two different absorbent, CoCl2 and SrCl2, at different pressures are experimented), it is observed that increasing the pressure of the sorber gas to increase the absorption rate is a result effect variable. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal sorption system of Rockenfeller as modified to increase the pressure of the sorber gas between 1 bar and 25 bar above an existing pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the sorber gas is ammonia (para. [0007]).

Regarding claim 12, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the solid complex compound is an ammoniated complex compound having an absorbent comprising an alkali halide, an alkali-earth halide, or a transition metal halide (para. [0022]). 

Regarding claim 13, Rockenfeller as modified teaches the thermal sorption system of Claim 12 as discussed above, wherein the absorbent comprises SrCl2, CaCl2, MnCl2, MgCl2, LiCl, or CoCl2 (para. [0021]).

Regarding claim 14, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the compressor based on control parameters comprising:
(i) a desired temperature of the thermal load (para. [0017]), 
(ii) a desired capacity of the sorption system (i.e. burst mode cooling; paras. [0016]), or 
(iii) operating conditions including ambient temperature (para. [0058]). 

Regarding claim 15, Rockenfeller as modified teaches the thermal sorption system of Claim 14 as discussed above, wherein the control parameters are based on a required cooling of the thermal load and an ambient temperature (i.e. environment; para. [0017])

Regarding claim 16, Rockenfeller as modified teaches the thermal sorption system of Claim 14 as discussed above, wherein the thermal load comprises a laser system (para. [0028]).

Regarding claim 17, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the sorber (110, fig. 3) is a first sorber, further comprising:
a second sorber (i.e. at least one sorbers; paras. [0001], [0006]) configured to absorb the sorber gas onto, and desorb the sorber gas from, a solid complex compound of the second sorber, wherein the second sorber is in fluid communication with the evaporator (128, fig. 3), the condenser (119, fig. 3) and the compressor (134, 152, fig. 3); and
a second thermal system (i.e. burner 136, fig. 3) in thermal communication with the second sorber and configured to adjust a temperature of the second sorber, 
wherein the control system (118, fig. 3; para. [0047]) is in electronic communication with the second thermal system (136, fig. 3) and is further configured to operate the compressor (134, 152, fig. 3), the thermal system (130, fig. 3), and the second thermal system (136, fig. 3) cooperatively to control a rate of absorption of the sorber gas onto, and a rate of desorption of the sorber gas from, the solid complex compounds of the first and second sorbers (para. [0033]).

Regarding claim 18, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above, wherein the sorber (110, fig. 3) is a first sorber and the compressor (i.e. pump 134, 152, fig. 3 of Rockenfeller; or 220, fig. 5 of Alston) is a first compressor, and further comprising: 
a second compressor (i.e. one of pumps 134, 152, in fig. 3 of Rockenfeller as modified in view of Alston) in fluid communication with the evaporator (Rockenfeller, 128, fig. 3) and the condenser (Rockenfeller, 119, fig. 3);
a second sorber (i.e. at least one sorbers; paras. [0001], [0006]) configured to absorb the sorber gas onto, and desorb the sorber gas from, a solid complex compound of the second sorber, wherein the second sorber is in fluid communication with the evaporator (128, fig. 3), the condenser (119, fig. 3) and the second compressor (i.e. one of pumps 134, 152, in fig. 3) ; and
a second thermal system (i.e. burner 136, fig. 3) in thermal communication with the second sorber and configured to adjust a temperature of the second sorber, 
wherein the control system (118, fig. 3; para. [0047]) is in electronic communication with the second thermal system (136, fig. 3) and is further configured to operate the second compressor and the second thermal system cooperatively to control a rate of absorption of the sorber gas onto, and a rate of desorption of the sorber gas from, the solid complex compound of the second sorber (para. [0033]).

Regarding claim 19, Rockenfeller teaches a thermal sorption system comprising: 
a plurality of sorbers (130, fig. 3; i.e. at least one sorber; para. [0006]; or sorbers, para. [0001]) each having a respective solid complex compound and configured to absorb a gas onto, and desorb the gas from, the respective solid complex compound (para. [0020]);
an evaporator (128, fig. 3) in fluid communication with the plurality of sorbers and configured to be in thermal communication with a thermal load; 
a condenser (119, fig. 3; Note: the condenser 119 in fig. 3 appears to be misidentified with a reference number 118 which is a controller 118 in paras. [0047]-[0049]) in fluid communication with the sorber (110, fig. 3) and the evaporator (128, fig. 3);
one or more compressor (i.e. pump 134, 152, fig. 3) in fluid communication with the evaporator (128, fig. 3), the condenser (119, fig. 3), and one or more respective sorbers of the plurality of sorbers (130, fig. 3), wherein the one or more compressors (134, 152, fig. 3) is each configured to adjust a pressure of the gas in one or more respective sorbers (para. [0063]; wherein the control system controls the variable speed operation of various pumps based on the temperature of the thermal load, thereby allowing pumps to adjust the pressure);
a plurality of thermal systems (130, 136, fig. 3) each in thermal communication with a respective sorber of the plurality of sorbers and each configured to adjust a temperature of the respective sorber (para. [0037]); and  
a control system (118, fig. 3; para. [0047]) in electronic communication with the one or more compressors (134, 152, fig. 3) and the plurality of thermal systems (130, 136, fig. 3) and configured to operate the one or more compressors (134, 152, fig. 3) and the plurality of thermal systems (130, 136, fig. 3) cooperatively to control a rate of absorption of the gas onto, and a rate of desorption of the gas from, the solid complex compounds of the respective sorber of the plurality of sorbers (110, fig. 3; para. [0033], and i.e. at least one sorbers; paras. [0001], [0006]).
Rockenfeller does not explicitly show a plurality of sorbers in the figures, but discusses having at least one sorbers (i.e. at least one sorbers; paras. [0001], [0006]).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use modify the system of Rockenfeller to use a plurality of sorbers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

In the alternative, Rockenfeller teaches the claimed invention as discussed above except the compressor being in fluid communication with the condenser and the evaporator. 
	Alston teaches that it is known to provide a compressor (i.e. booster compressor 220, fig. 5) in fluid communication with a condenser (214, fig. 5) and an evaporator (212, fig. 5) to increase the operating temperature of the condenser (para. [0055]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal sorption system of Rockenfeller by providing a compressor (i.e. boost compressor) in place of the pump(s), wherein the compressor is in fluid communication with the condenser and the evaporator as taught by Alston, in order to selectively increase the operating temperature.

Regarding claim 20, Rockenfeller as modified teaches the thermal sorption system of Claim 19 as discussed above, wherein the control system (118, fig 3; para. [0047]) is further configured to operate the one or more compressors (134, 152, fig. 3) to adjust the pressure of the gas 
(i) between the evaporator (128, fig. 3) and the plurality of sorbers (110, fig. 3; paras. [0001], [0006]),
(ii) between the condenser (119, fig. 3) and the plurality of sorber (110, fig. 3; paras. [0001], [0006]), or 
(iii) both between the evaporator (128, fig. 3) and the plurality of sorber (110, fig. 3; paras. [0001], [0006]) and between the condenser (119, fig. 3) and the plurality of sorber (110, fig. 3; paras. [0001], [0006]; paras. [0047], [0057]; wherein the control system 118 control to recirculate pressurize ammonia gas to recirculated to the sorbers).

Regarding claim 21, Rockenfeller as modified teaches the thermal sorption system of Claim 19 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the one or more compressors (134, 153, fig. 3) to increase a respective differential pressure (paras. [0036]-[0037]) of the respective sorber to accelerate the rates of absorption and desorption of the gas (paras. [0015], [0063]).

Regarding claim 22, Rockenfeller as modified teaches the thermal sorption system of Claim 19 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the one or more compressors (134, 153, fig. 3) to decrease the pressure of the gas in the plurality of sorbers (110, fig. 3; paras. [0001], [0006]) during desorption to reduce a desorbing temperature required for desorption at a desired desorption rate gas (paras. [0015], [0063]).

Regarding claim 23, Rockenfeller as modified teaches the thermal sorption system of Claim 19 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the one or more compressors (134, 153, fig. 3) to enhance the rate of absorption by increasing the pressure of the gas (para. [0033]). 
Rockenfeller as modified does not explicitly disclose the pressure of the sorbent gas is between 0.5 bar and 15 bar above an existing pressure.
However, Rockenfeller acknowledges that higher differential pressure (i.e. above an existing pressure) yield much higher rates (paras. [0035]-[0036], figs. 1-2; wherein the sorber gas with two different absorbent, CoCl2 and SrCl2, at different pressures are experimented), it is observed that increasing the pressure of the sorber gas to increase the absorption rate is a result effect variable. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal sorption system of Rockenfeller as modified to increase the pressure of the sorber gas between 0.5 bar and 15 bar above an existing pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 24, Rockenfeller as modified teaches the thermal sorption system of Claim 19 as discussed above, wherein the control system (118, fig. 3) is further configured to operate the one or more compressors (134, 152, fig. 3) to enhance the rate of desorption by increasing the pressure of the gas (para. [0033]). 
Rockenfeller as modified does not explicitly disclose the pressure of the sorber gas is between 1 bar and 25 bar above an existing pressure. 
However, Rockenfeller acknowledges that higher differential pressure (i.e. above an existing pressure) yield much higher rates (paras. [0035]-[0036], figs. 1-2; wherein the sorber gas with two different absorbent, CoCl2 and SrCl2, at different pressures are experimented), it is observed that increasing the pressure of the sorber gas to increase the absorption rate is a result effect variable. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal sorption system of Rockenfeller as modified to increase the pressure of the sorber gas between 1 bar and 25 bar above an existing pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 25, Rockenfeller as modified teaches the thermal sorption system of Claim 19 as discussed above, wherein the respective solid complex compound comprises an ammoniated complex compound having an absorbent comprising an alkali halide, an alkali-earth halide, or a transition metal halide (para. [0022]).

Regarding claim 26, Rockenfeller as modified teaches the thermal sorption system of Claim 25 as discussed above, wherein the absorbent comprises SrCl2, CaCl2, MnCl2, MgCl2, LiCl, or CoCl2 (para. [0021]). 

Regarding claim 27, Rockenfeller as modified teaches the thermal sorption system of Claim 19 as discussed above, wherein the thermal load comprises a laser system (para. [0028]). 

Regarding claim 28, Rockenfeller teaches a method of providing thermal conditioning of a thermal load using a sorber (110, fig. 3), the method comprising:
detecting a temperature of a thermal load (para. [0049]); 
detecting a pressure and temperature within the sorber (para. [0037]); and 
cooperatively controlling a compressor (134, 152, fig. 3) and a heating/cooling source (136, fig. 3) communicating with the sorber to adjust the pressure and temperature within the sorber (110, fig. 3; para. [0033]).

Regarding claim 29, Rockenfeller teaches the method of Claim 28 as discussed above, further comprising controlling the compressor (134, 152, fig. 3) to adjust a pressure of a gas 
(i) between the evaporator (128, fig. 3) and the sorber (110, fig. 3), 
(ii) between the condenser (119, fig. 3) and the sorber (110, fig. 3), or 
(iii) both between the evaporator (128, fig. 3) and the sorber (110, fig. 3) and between the condenser (119, fig. 3) and the sorber (110, fig. 3; paras. [0047], [0057]; wherein the control system 118 control to recirculate pressurize ammonia gas to recirculated to the sorber).

Regarding claim 30, Rockenfeller teaches the method of Claim 28 as discussed above, further comprising controlling the compressor (134, 152, fig. 3) to increase a differential pressure (paras. [0036]-[0037]) of the sorber to accelerate rates of absorption and desorption of a gas in the sorber gas (paras. [0015], [0063]).

Regarding claim 31, Rockenfeller teaches the method of Claim 28 as discussed above, further comprising controlling the compressor (134, 152, fig. 3) to decrease the pressure of a gas in the sorber during desorption to reduce a desorbing temperature required for desorption at a desired desorption rate (paras. [0015], [0063]).

Regarding claim 32, Rockenfeller teaches the method of Claim 28 as discussed above, wherein the thermal load comprises a laser system (para. [0028]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller, Alston, and Collins (US 2017/0211891 A1).
Regarding claims 8-11, Rockenfeller as modified teaches the thermal sorption system of Claim 1 as discussed above.
Rockenfeller as modified does not explicitly disclose:
(i) the compressor is an oil-free compressor; (claim 8)
(ii) the compressor is integrated with a lubricant management system (claim 9);
(iii) the compressor is electrically, hydraulically or pneumatically driven; and (claim 10)
(iv) the compressor comprises a compressor section and an expander section (claim 11). 
Collins teaches a compressor that is either an oil flooded (i.e. compressor with a lubricant management system, i.e. having oil pump; para. [0014]) or oil-free compressor (para. [0012]); a compressor (52, fig. 1) being driven by an electric motor (i.e. prime mover 54, fig. 1) as well as an expander (56, fig 1; para. [0011]; i.e. utilizing the compressor and the expanders as a unit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal sorption system of Rockenfeller as modified to utilize various compressor types disclosed by Collins, as the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Response to Arguments
On pages 11-12 of the remarks, Applicant argues with respect to the claim interpretation under 35 USC 112(f). Applicant's arguments have been fully considered but they are not persuasive. 
	In particular, claim 1 recites the limitation “a control system configured to operate the compressor and first thermal system to control a rate of absorption of the sorber gas onto, and a rate of desorption of the sorber gas from, the solid complex compound,” which combines the generic/nonce term “system” with the function of “control”. A review of the specification shows that the corresponding structure described in the specification as performing the claimed function is “a controller” which may be an electronic controller, such as a processor with various control modules, a memory, etc. [0055]. 
	In addition, claim 17 recites the limitation “a second thermal system…configured to adjust a temperature of the second sorber,” which combines the generic/nonce term “system” with the function of “thermal”. A review of the specification shows that the corresponding structure described in the specification as performing the claimed function is a heat source [0054]. 
	On pages of 16-18 of the remarks, Applicant argues with respect to claim 1 that Rockenfeller (US 2018/0252453) and Alston (WO 2010/129801) fails to disclose “a compressor in fluid communication with the sorber, the evaporator, and the condenser, and configured to adjust a pressure of a sorber gas.” Applicant's arguments have been fully considered but they are not persuasive. 
	In response to Applicant’s argument, the claim as written only requires the compressor to be in fluid communication with the sorber, the evaporator, and the condenser.

    PNG
    media_image1.png
    527
    703
    media_image1.png
    Greyscale
 
Annotated view of fig. 3 of Rockenfeller

	As shown in the annotated view of fig. 3 above, the processes disclosed by Rockenfeller in paragraphs [0043-0047] are shown as solid lines, the processes in paragraph [0047] are shown as dash lines, and the processes in paragraph [0048] are shown as dotted lines. Thus, the pump 152 is found to be in fluid communication with the sorber 110, the evaporator 128, and the condenser 119. 

	On page of 18 of the remarks, Applicant argues with respect to claim 1 that there is no suggestion or motivation in either reference to add a compressor to Rockenfeller as recited in Claim 1. Alston does not include a sorber. Rockenfeller is silent with respect to such features.
	In response to Applicant’s argument, Rockenfeller discloses the pumps 134, 152. It is common knowledge to one having ordinary skill in the art that pumps with impellers that pull fluids in and pushes the fluids out at increased pressure, i.e. changing the pressure of the fluids or decreasing the pressure when turned off. 
	Furthermore, Applicant argues with respect to claim 1 that the inclusion of a booster compressor to a system having a sorber may actually decrease the required sorber temperature.
	Alston was used to teach that it is known to provide a compressor 220 in place of the pump 152 of Rockenfeller where the compressor is in fluid communication with a condenser 214 and an evaporator 212 to increase the operating temperature of the condenser, thereby reducing the condenser size, weight and cost (para. [0055], fig. 5).

	For at least the reasons above, claims 1-32 remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763